DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the filing date of the current application has been reviewed and is NOT accepted.  The reason for the non-acceptance is that the filing dates for both application numbers listed on the terminal disclaimer form are incorrect.  No additional fee is required with resubmission.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of co-pending Application No. 17/310,458 (reference application) (corresponds to PGPUB 2022/0105982 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1, line 4, of the current application discloses “an airbag module, which serves as a damper mass” which is disclosed in claim 1, line 3, of PGPUB US 2022/0105982 A1.
Claim 1, line 5, of the current application discloses “a steering wheel” which is disclosed in claim 1, line 4, of PGPUB US 2022/0105982 A1.
Claim 1, lines 6-7, of the current application discloses “vibration damping parts to attach the airbag module to the steering wheel for dampening the vibrations of the steering wheel” which is disclosed in claim 1, lines 5-9, of PGPUB US 2022/0105982 A1.
Claim 1, lines 6-7, of the current application discloses “the airbag module is provided with an upper region above a center of steering of the steering wheel and a lower region with reference to a neutral position of the steering wheel, and the upper region is lighter than the lower region” which is disclosed in claim 6, lines 5-8, of PGPUB US 2022/0105982 A1.
Claim 4, lines 3-6, of the current application discloses “the airbag module further has a module base on which the vibration damping parts are attached, and the module base is formed such that the upper region above the center of steering is light than the lower region, with reference to the neutral position of the steering wheel” which is disclosed in claim 6, lines 3-8, of PGPUB US 2022/0105982 A1.
Claim 7, lines 3-4, of the current application discloses “the upper region of the module base is made out of synthetic resin, and the lower region is made out of metal” which is disclosed in claim 7, lines 3-5, of PGPUB US 2022/0105982 A1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Per MPEP 804(I)(B)(1)(b)(ii-iii):
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (taking into account any benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection.  Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b).  After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.
Allowable Subject Matter
Claims 2, 3, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed	 October 6, 2022 have been fully considered but they are not persuasive.
Since the terminal disclaimer filed on October 6, 2022 has not been accepted by the Office the double patenting rejection in the previous Office Action is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656